[Cite as In re Estate of Copeland, 2018-Ohio-4271.]


                                   IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                        LAKE COUNTY, OHIO


ESTATE OF: CHARLES A. COPELAND,                       :   MEMORANDUM OPINION
DECEASED
                                                      :
                                                          CASE NO. 2018-L-082




Civil Appeal from the Lake County Court of Common Pleas, Case No. 2018 ES 1334.

Judgment: Appeal dismissed.


Robert S. Rosplock, Rosplock & Perez, Interstate Square Building I, 4230 State Route
306, Suite 240, Willoughby, OH 44094 (For Appellee, Donna Copeland).

Charles D. Copeland, pro se, 2231 Waltham Place, Canton, OH 44706 (Appellant).



TIMOTHY P. CANNON, J.

        {¶1}     This matter is before this court upon a pro se notice of appeal filed by

Charles Copeland from a June 13, 2018 entry appointing Donna F. Copeland as

Executor of the Estate of Charles A. Copeland, Deceased. The appeal is dismissed.

        {¶2}     Ohio Appellate Rule 16(A) provides that the appellant shall include in its

brief, inter alia, “(3) A statement of the assignments of error presented for review, with

reference to the place in the record where each error is reflected; and (4) A statement of

the issues presented for review, with references to the assignments of error to which

each issue relates.”
       {¶3}   Pursuant to this court’s Local Rule 16(C)(1), “[i]t is to be noted that the full

statement of the Assignments of Error and Issues Presented for Review in the Table of

Contents shall be deemed a satisfactory compliance with Ohio App.R. 16(A)(3) and (4),

as applicable.”    Additionally, in the Argument portion of the appellate brief, “[t]he

Assignments of Error shall be fully set forth verbatim, as shall the Issues Presented for

Review, as stated in the Table of Contents. The Assignments of Error shall assert

precisely the manner in which the trial court is alleged to have erred[.]” Local Rule

16(C)(4).

       {¶4}   Failure to comply with Local Rule 16 “may result in the brief being stricken

on motion or sua sponte, and/or in the dismissal of the appeal, without prior notice in

either instance.” Local Rule 16(E). Pro se litigants are bound by these rules and

procedures the same as those litigants who retain counsel. Snype v. Cost, 11th Dist.

Portage No. 2012-P-0001, 2012-Ohio-3892, ¶6 (citation omitted).

       {¶5}   Here, Mr. Copeland failed to include both a statement of the assignments

of error and a statement of the issues presented for review.          Mr. Copeland clearly

objects to the appointment of the executor, but he provides no decipherable argument

as to why. His appellate brief is rife with pictures, cartoons, and unfitting accusations

directed at parties not relevant to this appeal.

       {¶6}   Mr. Copeland’s fundamental failure to comply with the Rules of Appellate

Procedure and this court’s Local Rules wholly prevents any appellate review of this

matter. “Even if an argument exists to support [appellant’s] claim, the court has neither

the legal nor the ethical obligation to assert it for [him].” Natl. City Bank v. Slink &

Taylor, LLC, 11th Dist. Portage No. 2002-P-0045, 2003-Ohio-6693, ¶26.




                                              2
      {¶7}   Accordingly, pursuant to Local Rule 16(E), this appeal is hereby

dismissed, sua sponte.

      {¶8}   Appeal dismissed.



CYNTHIA WESTCOTT RICE, J., concurs,

COLLEEN MARY O’TOOLE, J., dissents.




                                      3